Citation Nr: 1632526	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for upper airway resistance syndrome.

2.  Entitlement to an initial, compensable rating for bilateral patellofemoral syndrome.

3.  Entitlement to an initial, compensable rating for Raynaud's Syndrome.

4.  Entitlement to a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO in Hartford, Connecticut, inter alia, awarded service connection for upper airway resistance syndrome, bilateral patellofemoral syndrome and Raynaud's Syndrome, assigning a zero percent (noncompensable) rating for each disability, effective January 6, 2010.  The RO also denied a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities.  In August 2011, the Veteran filed a notice of disagreement (NOD) as to the initial ratings assigned and the denial of a 10 percent evaluation pursuant to 38 C.F.R. § 3.324.  A statement of the case (SOC) was issued in October 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in March 2012.  In March 2014, a supplemental SOC (SSOC) was issued.  

The Board notes that jurisdiction over these claims was transferred to the RO in St. Petersburg, Florida, which has certified this appeal to the Board.

Because the higher rating claims on appeal emanate from the Veteran's disagreement with the initial ratings assigned following the awards of service connection, the Board has characterized those claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In July 2015, the Board remanded these claims to the RO, to afford the Veteran a Board video-conference hearing.  In June 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For the reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

During the June 2016 Board hearing., the Veteran testified that, in January 2014, he was scheduled for VA examinations in Virginia to determine the severity of the service-connected disabilities on appeal.  However, that same month, the Veteran contacted VA to explain that he had moved to Florida and he requested that the VA examinations be rescheduled closer to his new address.  VA has made no effort to reschedule the Veteran's examinations. 

Under these circumstances, the Board finds that record suggests that the Veteran has provided good cause for missing his scheduled January 2014 VA examinations.  See 38 C.F.R. § 3.655 (2015).  Indeed, it is apparent that the Veteran moved to Florida before his VA examinations were scheduled in Virginia.  As such, the AOJ should arrange for him to undergo VA examinations to determine the severity of his service connected disabilities.

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As for the claim for a 10 percent rating under to 38 C.F.R. § 3.324-which, as noted, is premised on multiple, noncompensable disabilities-the Board finds that this claim is inextricably intertwined with the claims for higher ratiings on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the Board will defer consideration of the claim for a 10 percent rating pursuant to 38 C.F.R. § 3.324 pending examination and readjudication of the claims for higher ratings on appeal. 

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-pursuant to Fenderson, 12 Vet App. at 126, is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for his upper airway resistance syndrome, bilateral patellofemoral syndrome and/or Raynaud's Syndrome.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his upper airway resistance syndrome 
The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should clearly identify, and comment on the extent, frequency and/or severity of all t symptoms associated with the Veteran's upper airway resistance syndrome.  Specifically, he or she should indicate whether the disabilitiy: (1) is asymptomatic but with documented sleep disorder breathing, (2) causes persistent day-time hypersomnolence, (3) requires use of breathing assistance device such as continuous airway pressure (CPAP) machine, or (4) results in chronic respiratory failure with carbon monoxide retention or cor pulmonale, or; requires tracheostomy.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his bilateral patellofemoral syndrome 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should conduct range of motion testing of both knees (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  

For each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of either knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in either knee.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate professional, for evaluation of his Raynaud's Syndrome. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should clearly identify, and comment on the extent, frequency and/or severity of all symptoms associated with the Veteran's Raynaud syndrome.   Specifically, he or she should note whether the Veteran experiences: (1) two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks, (2) two or more digital ulcers and a history of characteristic attacks, (3) characteristic attacks occurring daily, (4) characteristic attacks occurring four to six times a week or (5) characteristic attacks occurring one to three times a week.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesia and precipitated by exposure to cold or by emotional upsets.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating, pursuant to Fenderson (cited above) is appropriate).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

